Title: To John Adams from John Sullivan, 28 September 1777
From: Sullivan, John
To: Adams, John


     
      Dear Sir
      Camp on PerkeomiSeptemr 28th 1777
     
     Far from addressing you in The Language of friendship and Desiring your assistance as a Friend I call upon you as a friend to Justice and mankind begging you to Acquaint yourself and make Congress acquainted with the Evidence I have Inclosed The President Relative to my Conduct. They ought to take time to view Examine and Consider it. They have Censured and Condemned me without Evidence will they not Acquit me upon the Clearest Testimony. The greatest and the only favor I Request from you is That if by the Evidence There appears the Least Fault in my Conduct you will Join with the Rest against me to Compleat that Ruin which Some members of Congress have Long been Striving to bring about: but if on the Contrary you find That it is the person who has Silently born the Burthen of the war has Endured the Hottest and almost Every fire and braved Every Danger for his Countrys Good That Congress has been Censuring and Resolving against Then Sir Call upon Congress to do me Justice and Restore me that Reputation which they have in Some Degree Deprived me of. Should I fail in this I am Determined to Quit the Service and Employ My Tongue my pen and in Every other Engine that may be found necessary to Secure my reputation. I am now fortifying myself for the pur­pose. I am well known in America and Exceeding well in the Army. The officers who have Served with me are worthy as they are numerous. They will they must Join with me to Exclaim against unjust and ungenerous Returns for faithful and Laborious Services. Let them proceed from what Quarter they will no walls can be So Secured as to Skreen from publick Censure The person who from private views would Ruin the Reputation of the faithful patriot and the Brave Soldier. It is the Dignity of America and not the Dignity of Congress we are fighting to Support. Treat us Justly reward us for our Services and Dont Let our Characters Suffer from Every Idle Report. Pray Examine the Evidence I have Sent to the President and then Determine with your usual Candor whether the Resolutions against me were not premature whether I have not a Right to Complain and whether Congress ought not in Justice to Restore me that Reputation which they have Deprived me of. Why Am I Singled out as the only person for a Court of Inquiry and by a Resolve (afterward Rescinded) to be Suspended from the Service. A Fleet was Lost on Champlain Lake. The Army in Canada Ruined. Fort Washington and Fort Lee Sacrificed. No Courts of Inquiry were thought Necessary. General Parsons made an Attempt on Long Island the Same Day I went to Staten Island. He had only one Regiment to Contend with no Reinforcement could possibly come against him yet he was Repulsed with Loss. I had many Regiments to Contend with Routed all I came across Did them much mischief yet no Court of Inquiry is ordered upon him. I am the Bull against which all the Darts are Levelled. How does this Read how will it Sound when Ringing in the publick Ear but forgive me for this warmth. I know that as a friend you will make the proper allowances for my feeling. I Rely upon your Exertions to bring Congress to do Justice to your much Injured friend & Humble Servant.
    